Exhibit 21.01 Subsidiaries of Registrant Name of Entity Jurisdiction of Incorporation or Organization PDF Solutions GmbH Germany PDF Solutions KK Japan PDF Solutions SARL France PDF Solutions Semiconductor Technology (Shanghai) Co. Ltd. China PDF Solutions Semiconductor Technology (Korea) Limited Korea PDF Solutions International Services, Inc. Delaware PDF Solutions Asia Services, Inc. Delaware PDF Solutions Semiconductor Technology Taiwan Ltd. Taiwan PDF Solutions Pacific Services, Inc. Delaware PDF Solutions Canada Ltd Canada Syntricity, Inc. California
